ALLOWANCE
Response to Amendment
The applicant’s amendment filed 12/29/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Dobbin (Atty Reg No 42,490) on 02/24/2021.
The application has been amended as follows: 

Claim 1 (Currently Amended). A light source for an operatory light, the light source comprising: 
a base having an interface with which to connect to a socket in the operatory light; 
a heat sink body; 
a plurality of conduits supporting the heat sink body away from the base; 
an LED module further comprising at least one LED chip, connection circuitry and a module lens, said LED module located on a side of the heat sink closest to the base and between the plurality of conduits; and control circuitry for the LED module, positioned in the heat sink; and 
conduits pass; 
wherein power is routed from the base, through at least one conduit and into the control circuitry within the heat sink.

Reasons for Allowance
Claim(s) 1-10 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light source for an operatory light, the light source comprising a base having an interface with which to connect to a socket in the operatory light, a heat sink body, a plurality of conduits supporting the heat sink body away from the base, an LED module further comprising at least one LED chip, connection circuitry and a module lens, said LED module located on a side of the heat sink closest to the base and between the plurality of conduits, and control circuitry for the LED module, positioned in the heat sink, and a cover plate with a central aperture to accommodate the module lens and apertures through which the plurality of conduits pass, wherein power is routed from the base, through at least one conduit and into the control circuitry within the heat sink as specifically called for the claimed combinations.
The closest prior art, Wimberly (US 2014/0160744 A1), does not include a cover plate with a central aperture to accommodate the module lens and apertures through which the plurality of conduits pass, wherein power is routed from the base, through at least one conduit and into the control circuitry within the heat sink as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Wimberly reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875